Citation Nr: 0716518	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an (increased) compensable rating for 
service-connected psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1986 to 
December 1996.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision in 
which the RO denied the veteran's service connection claim 
for a back condition and his claim for a compensable rating 
for his service-connected psoriasis.  The veteran filed a 
notice of disagreement (NOD) in January 2004, and the RO 
issued a statement of the case (SOC) in April 2004.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2004.

The Board decision on the claim for service connection for a 
back condition is set forth below.  The claim for a 
compensable rating for service-connected psoriasis is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Treatment records associated with an in-service fall 
include references to injury to the left arm and ankle, but 
no references to the back, and the service medical records do 
not otherwise note any problems or findings associated with 
the back.

3.  Post-service records reflect only notations as to back 
pain, but no actual diagnosed back disability, and there is 
no medical indication that any current back problems are 
medically related to service, to include alleged injury 
therein.  



CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a March 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a back condition, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  This letter 
clearly meets the VCAA's timing of notice requirements.  

While the RO has not furnished the appellant notice 
pertaining to the degree of disability or effective date of 
rating consistent with Dingess/Hartman, on these facts, such 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the veteran 
does not have the authority to consider harmless error).  
Because the Board's decision herein denies service connection 
for the claimed disability, no disability rating or effective 
date is being, or is to be, assigned; accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the service connection claim on appeal.  
Pertinent evidence associated with the claims file consists 
of the veteran's service medical records, and post-service 
outpatient treatment records from VA Medical Centers (VAMCs) 
in Binghamton, New York, and Northampton, Massachusetts.  
While, as noted in the remand below, the veteran has 
identified outstanding treatment records pertinent his skin 
disability, neither he nor his representative has indicated 
that there are outstanding medical records pertinent to the 
claim for service connection for back disability that have 
not been obtained.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the service connection claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  Mayfield, 20 Vet. App. 
at 543; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings pertinent to any back problems, to 
include resulting from back injury.  A July 1988 service 
medical record reflects ankle and arm injuries to the veteran 
after he fell 12 feet off a ladder.  Subsequent Reports of 
Medical Examination dated in January 1992 and August 1994, 
and the veteran's discharge examination in November 1996, 
show no back abnormalities.

Post service, August 1997 VA outpatient medical records 
reflect that the veteran was seen for low back sprain and 
wore a back brace during working hours.  

September 1997 VA outpatient medical records indicate that 
the veteran injured his back the previous month, had been 
given a muscle relaxant, and had a lumbar muscle spasm.  

A work excuse was provided the veteran in October 1997 with 
instructions that he do no lifting for 10 days.  The VA 
physician who signed the work excuse wrote that the veteran's 
back problem was undoubtedly worsened by lifting and using 
his back to work.  A notice in the VA medical records later 
that month shows the veteran was permitted to return to work, 
but was to avoid heavy lifting for two months.

Both a January 1999 and a May 2000 VA medical record reflect 
that the veteran had intermittent recurrent low back pain 
that responded to a muscle relaxant medication.

A February 2003 progress note from the Binghamton VA 
outpatient clinic includes reported history of a fall from a 
20-foot ladder while in service, as well as the veteran's 
report that he had a strain in his lower back from 1996.

III.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the claim in light of the above-noted legal 
authority, the Board finds that service connection for back 
disability is not warranted.  

Initially, the Board notes that there is no clear medical 
evidence of current back disability upon which to predicate a 
grant of service connection.  While post-service records 
record the veteran's complaints of back pain and back spasm, 
the Board notes that back pain, in particular, without 
medical evidence of underlying pathology, does not constitute 
a disability for compensation purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).   

However, even if the veteran's current complaints were shown 
to be manifestations of an underlying back disability, the 
claim would still have to be denied in the absence of 
competent and persuasive evidence of a nexus between the 
current back problems and service.

The veteran claims that, while in service, he sustained 
injury to his back as a result of a fall from a ladder during 
fire extinguishing training.  In his substantive appeal, he 
stated that, at the time of the fall, his most pressing 
complaints were fractures to his left arm and left ankle.  In 
a March 2004 statement, the veteran indicated that he was 
wearing 70 pounds of equipment at the time of his fall from 
the ladder.  

As indicated above, however, while a July 1988 service 
medical record provides clear evidence of injury to the 
veteran's left ankle and left arm as a result of his fall 
from a ladder in service, there is no mention whatsoever of 
any injury to, or problems with, the veteran's back.  The 
report of the veteran's November 1996 separation examination, 
as well as medical examination reports dated in January 1992 
and August 1994 after his fall from the ladder, indicate that 
the veteran's musculoskeletal system was normal, and no 
abnormalities of the back were noted.  While the veteran is 
competent to assert the occurrence of an injury during 
service (see, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)), the clear reference only to injury to the left ankle 
and arm and the absence of any mention whatsoever of injury 
or problems associated with the back in the service records 
tends to, at most, cast doubt of the credibility of the 
veteran's assertions of in-service back injury, or, at a 
minimum, diminish the significance of any such injury to the 
back at that time.

Further, while, post-service, the veteran was first seen for 
back problems approximately nine months after service 
discharge, there is no medical indication  whatsoever that 
the low back strain then assessed was related to any incident 
of service.  Neither that record, nor any of the subsequent 
medical records include comments or an opinion relating the 
veteran's back problems to service.  In fact, the first 
reference to the alleged injury-a reiteration of the 
veteran's reported history-was in a 2003 treatment record, 
several years after the veteran had began receiving treatment 
for back problems, and does not include any further comment 
by the examiner.  The Board points out that a mere 
reiteration of the veteran's reported history in a medical 
record does not constitute a competent medical opinion to 
support the veteran's claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Finally, while the veteran may well believe that a 
relationship between his in-service fall and current back 
problems exist, he cannot establish either the occurrence of 
a current disability or provide an opinion as to the source 
of any such disability on the basis of his assertions, alone.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training and expertise, the veteran is 
not competent to render a probative opinion on a medical 
matter.  See, e.g., Bostain v. West , 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
veteran's lay assertions in this regard have any probative 
value.

Under these circumstances, the claim for service connection 
for a back disability must be denied.  As no competent and/or 
probative evidence supports the claim, the benefit-of-the-
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a back disability is denied.


REMAND

The Board's review of the record reveals that further action 
on the claim for a compensable rating for service-connected 
psoriasis is warranted.  

The report of VA examination conducted in August 2003 does 
not provide any findings of the estimated or actual 
percentage of the veteran's entire body or of his exposed 
areas affected by psoriasis, consistent with criteria for 
rating that condition.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7816.  Moreover, in his substantive appeal, the veteran 
asserted that his skin condition has progressed or worsened 
to the bridge of his nose, his eyebrows, and to his maxillary 
regions.  Hence, the medical evidence currently of record 
does not include sufficient medical findings to resolve the 
claim for higher rating.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
dermatology examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination shall result in denial 
of his claim for increased rating.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.  

Prior to arranging for the veteran to undergo examination, 
the RO should obtain all outstanding VA records.  The claims 
file reflects, that in his March 2003 claim, the veteran 
identified medical records from the VA outpatient clinic in 
Springfield, Massachusetts dated between 1997 and 2003 as 
material to his claim for a compensable rating for psoriasis.  
In the veteran's January 2004 NOD and his signed statement of 
March 2004, the veteran contended the RO had failed to secure 
his medical records from the Springfield, Massachusetts VA 
outpatient clinic.  However, the claims file does not reveal 
why these records were not obtained.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the Springfield VA outpatient clinic all outstanding records 
of treatment for the veteran's psoriasis, following the 
requirements of current 38 C.F.R. § 3.159 as regards 
obtaining records from Federal facilities.  

The RO also should give the veteran another opportunity to 
present information and/or evidence pertinent to his claim 
for an increased compensable rating for his service-connected 
psoriasis.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
invite the appellant to submit all pertinent evidence in her 
possession, and ensure that its notice to the appellant meets 
the requirements of Dingess/Hartman-particularly as regards 
disability ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO also should undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VA 
outpatient clinic in Springfield, 
Massachusetts all records of medical 
evaluation and/or treatment for the 
veteran's psoriasis, from his November 
1996 service discharge to the present.  
In requesting these records, the RO must 
follow the procedures of current 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim for an increased (compensable) 
rating for service-connected psoriasis.

The RO also should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that that its notice meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards 
disability ratings and effective dates.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA dermatology 
examination, by a physician, at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail. 

The physician should describe the 
manifestations of the veteran's psoriasis 
in accordance with pertinent rating 
criteria for evaluation of the condition.

Regarding an active condition, the 
examiner should specifically address:

a) the percentage of the entire body and 
percentage of exposed areas affected; and

b) the type of treatment in the last 12-
month period, with specific notation of 
any systemic therapy (i.e., 
corticosteroids or other immunosuppressive 
drugs) and the duration of the therapy.

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner also should indicate whether such 
scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion.

If any associated scars are considered 
disfiguring, the examiner should also, 
consistent with the revised criteria, 
address the number of characteristics of 
disfigurement the scars have; whether such 
scars involve visible or palpable tissue 
loss; and/or whether such scars involve a 
gross distortion of asymmetry of one, two, 
or three or more features (or pair(s) of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips).

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
compensable rating for his service-
connected psoriasis.  If the veteran does 
not report for the scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


